ACCEPTED
                                                                                                                  011500326cv
                                                                                                     4/9/2015
                                                                                                   FIRST       10:17:41
                                                                                                           COURT        AM
                                                                                                                    OF APPEALS
                                                                                Chris Daniel - District ClerkHOUSTON,
                                                                                                              Harris County
                                                                                                                         TEXAS
                                                                                                    Envelope   No. 4820985
                                                                                                        4/13/2015  10:00:10 AM
                                                                                                         By: Susan Brooks PRINE
                                                                                                          CHRISTOPHER
                                     CAUSE NO. 2012-07148                                     Filed: 4/9/2015 10:17:41 AM
                                                                                                                        CLERK


JETALL COMPANIES, INC.                        §       IN THE DISTRICT COURT OF
                                              §
               Plaintiff,                     §                                    FILED IN
                                              §                             1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
v.                                            §       HARRIS COUNTY,        TEXAS
                                              §                             4/13/2015 10:00:10 AM
DON ABBOTT HOLMES, GAYLE                      §                             CHRISTOPHER A. PRINE
                                                                                     Clerk
EISER HOLMES, AND THE                         §
COMMUNITY PROPERTY                            §
ESTATE OF DON ABBOTT HOLMES,                  §
AND GAYLE EISER HOLMES,                       §
                                              §
Defendants.                                   §       127th JUDICIAL DISTRICT

                            DEFENDANTS’ NOTICE OF APPEAL

       Defendants Don Abbott Holmes, Gayle Eiser Holmes, and the Community Property Estate

of Don Abbott Holmes, and Gayle Eiser Holmes (collectively “Defendants”) desire to appeal from

the final judgment in favor of Plaintiff Jetall Companies, Inc. entered on January 22, 2015; the

order denying Defendants’ motions for summary judgment signed February 28, 2014; the order

denying Defendants’ motions for reconsideration, for judgment notwithstanding the verdict, and

for new trial signed on March 27, 2015; and all other rulings and orders that have been or will be

merged into the final judgment in this action. This appeal is taken to either the First or Fourteenth

Court of Appeals. There are no completed or pending appeals or original proceedings related to

this appeal in the First or Fourteenth Court of Appeals.




DEFENDANTS’ NOTICE OF APPEAL Page 1 of 2
                                               Respectfully submitted,

                                               BERG FELDMAN JOHNSON BELL, LLP


                                               By:           /s/ Geoffrey Berg
                                                      Geoffrey Berg (gberg@bfjblaw.com)
                                                      Texas Bar No. 00793330
                                                      4203 Montrose Boulevard, Suite 150
                                                      Houston, Texas 77006
                                                      713-526-0200 (tel)
                                                      832-615-2665 (fax)

                                               ATTORNEYS FOR DEFENDANTS DON
                                               ABBOTT HOLMES, GAYLE EISER HOLMES,
                                               AND THE COMMUNITY PROPERTY ESTATE
                                               OF DON ABBOTT HOLMES AND GAYLE
                                               EISER HOLMES

                                 CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served by electronic
filing, certified mail, return receipt requested, email, and/or facsimile on April 9, 2015 as follows:

 Via Facsimile 713-222-0888
 Mr. Mike O’Brian
 14355 Highway 105
 Washington, Texas 77880




                                                             /s/ Geoffrey Berg
                                                      Geoffrey Berg




DEFENDANTS’ NOTICE OF APPEAL Page 2 of 2